United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1179
                                    ___________

Lionel L. Edwards,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
American Railcar Industries,             *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                               Submitted: February 4, 2010
                                  Filed: February 23, 2010
                                   ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Lionel Edwards appeals the district court’s1 adverse grant of summary judgment
in his employment discrimination action. After reviewing the record de novo, in the
light most favorable to Edwards, see Arnold v. Nursing & Rehab. Ctr. at Good
Shepherd, LLC, 471 F.3d 843, 845 (8th Cir. 2006) (standard of review), we conclude
that summary judgment was proper for the reasons stated by the district court. We
also decline to consider Edwards’s new arguments on appeal. Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.